MATTER OF S-

C

A

1-1

I--

In VISA PETITION Proceedings
VP 16-1-24802
Decided by Acting Regional Commissioner Noventhel 18, 1958
Approved by Assistant Commissioner
Preference quota status—Section 203(a)(1) of 1952 act—Interns must meet
medical requirements of State where internship will be served.
Foreign physician coming to intern at a California hospital is not eligible for
first preference quota status when neither he nor the petitioning hospital
has complied with State medical requirements for the qualification and training of Interns. (Matter 01 L------11—, 7 T. a re Dec. 400, dtatiuguirhed. l

BEFORE THE REGIONAL COMMISSIONER
Discussion: This case comes forward on appeal front tho district
director's order of August 18, 1958, denying the petition on the
ground that the beneficiary is not licensed by the State Board of
Examiners to practice medicine in California.
The petitioner seeks first preference quota status under section
203(a) (1)(A) of the Immigration and Nationality Act for the
beneficiary claiming that his services are urgently needed in the
United States.
The petitioner is an institution doing business as a• general acute
hospital in Upland, California, with gross annual income of $1,500,000.00. The petition seeks the beneficiary's services to perform
the customary duties of a medical intern. He is to be paid approximately $150 per month for approximately 40 hours work per week.
The beneficiary is a 27-year-old single male, citizen of Italy,
presently residing in Torino, Italy. He obtained his degree of
Doctor in Medicine and Surgery nn Tiecember 3. 1957, from the
Faculty of Medicine and Surgery, University of Studies, Turin,
Italy. The petitioner alleges the beneficiary has been practicing
medicine in Italy.
The petitioner states that there is an acute shortage of interns
in the United States, this being especially true in the case of small
hospitals, the available interns being desirous of associating themselves with large teaching centers rather than small rural hospitals.
190

The United States Employment Service also advises of the shortage
of interns in the United States.
The United States Employment Service's Dictionary of Occupational Titles sets forth the following definition for an intern: "Performs medical duties while serving in a hospital for a specified
length of time to gain practical experience immediately following
graduation from a medical school, as a requirement for license to
practice medicine." The petitioning hospital is not listed in section
1330 of chapter 13, Board of Medical Examiners, as an approved
hospital for the training of interns. Inquiry to the State Board
of Medical Examiners, hereinafter referred to as the "Board,"
reveals that the petitioning hospital has not been so approved subsequent to the publishing of this list on September 11, 1957.
The California Business and Professions Code, hereinafter referred
to as the "Code," in Division 2, Chapter 5, Articles 4 and 5, sets
forth, among other things, the requirements an alien graduate of a
foreign medical school must fulfill prior to obtaining permission to
intern in an approved hospital in the State of California. Every
applicant for permission to intern in a hospital must file satisfactory documentary evidence showing the following educational
qualifications:
Preliminary education. A diploma from a four-year California high school,
or, its equivalent.
Premedical educed... A two your resident a. m . ., of college grade. including the subjects of physics, chemistry and biology, before commencing the resident course of professional instruction in medicine. Applicants matriculating
in a medical school after January 1, 1954, roust show the completion of a
three-year course of college grade, Including the subjects of physics, chemistry
and biology, before commencing the resident course of professional instruction in medicine.
Professional education. A medical curriculum extending - over a period of
at least jour academic yemo la a medicine school, the Cord,. of =Judy therein
totaling at least 4,000 hours education in the .subjects specified iu the Business
and Professions Code. If the applicant has studied in more than one medical
school, he roust file a satisfactory "Certificate of Medical Education," showing
subjects, hours and number of weeks completed, certified by the proper officer
of each medical school attended.
Original medical diploma, as evidence of the completion of the required
medical education, must accompany the application.
Evidence satisfactory to the Board that the medical school or schools referred to are recognized by the authorities in his country as quolifying its
graduates for the practice of medicine most accompany the locuments.
If the shove required documentary evidence is found acceptable,
the applicant will be permitted to take the written examination.
No foreign graduate may intern in a hospital in the State of California unless the application is approved and he passes the written
examination. When the applicant passes the written examination
he will then be eligible to commence an internship in an approved

191

hospital in the State of California. Internship may be served only
in hospitals approved for that service.
The petitioner advises that the beneficiary is not licensed to
practice medicine in California. No evidence has been submitted to
indicate that the beneficiary was found qualified for and has been
granted permission by the Board to enter into internship in a California hospital. The petitioning hospital is not approved by the
Board for the training of interns.
The beneficiary's qualifluatious as furnished by the petitioner -were
submitted to the Board for an opinion as to his being qualified
to enter into internship upon arrival in California. The Board
adviced that there was ingufficient evidence that this beneficiary is
eligible for permission to take the written examination for permission to intern in an approved hospital in California.
Any person who unlawfully practices in the State of California is
guilty of a misdemeanor under section 2141 of the California Business and Professions Code.
Counsel for petitioner in his brief states that the degree or
license is not the important point, the important point being
whether the beneficiary's services are urgently needed. To obtain
a first preference status, an alien must be able after arrival here
to perform those services qualifying him for preference status.
Without permission the beneficiary may not intern in California,
and if he were to so intern or practice without the required permission, he would be committing a misdemeanor. That the petitioner has urgent need for an intern qualified to practice or work
as such is conceded. The beneficiary of the instant petition not
having met all of the requirements of the Code, sugra, and not
having the permission of the Board, does not now qualify to perform the duties of the position sought to be filled by the petitioner
and it is uncertain when or whether he will qualify. Additionally,
the petitioning hospital is not approved for the training of interns.
This case is readily distinguishable from Matter o/ L
H—,
7 I. & N. Dec. 430. In that case, upon the recommendation of a•
hospital, a temporary license was available to the beneficiary affording her 6 months during which she could perform the services
qualifying her for the preference and, in addition, place her in a
position to obtain a permanent license. In the instant petition a
temporary license and/or permission is not available. In the cited
ease the petitioner was able to utilize the alien's skill and experience
to some extent under the local restrictions. In the instant case no
part of the skill or experience of the beneficiary as an intern can
by law be utilized by the petitioner, firstly, because the petitioner
itself is not an approved hospital, and secondly, because the beneficiary is not presently qualified under the applicable State laws
referred to above.
192

For the reasons set forth herein, the petition properly was denied
by the district director.
Order: It is ordered that the district director's order of August
18, 1905, denying the petition for viga preference classification be

affirmed.

193

